Citation Nr: 1810574	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for Bell's palsy.

3. Entitlement to a compensable rating for temporomandibular joint disorder (TMJ) with bruxism. 

4. Entitlement to a compensable rating for allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1989 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a Notice of Disagreement (NOD) in April 2013 and a Statement of the Case (SOC) was issued in March 2014.  The Veteran filed his Substantive Appeal via a VA Form 9 in May 2014.  Thus, the Veteran perfected a timely appeal of the issues.

In November 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for hypertension and entitlement to compensable ratings for TMJ and allergic rhinitis addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran experiences residuals of Bell's palsy that had an onset in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for the residuals of Bell's palsy have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by a letter in December 2010. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examination, hearing testimony, and statements from the Veteran and his representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Service Connection 

Applicable Laws and Regulations 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent, credible evidence of (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and disease or injury incurred in or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bell's Palsy

Factual Background

The Veteran asserts that he currently has residuals of Bell's palsy which was a condition noted in service. 

Service treatment records from August 1990 document that the Veteran was seen over a period of several days for Bell's palsy. The Veteran initially presented with no movement in the muscles of facial expression and a depressed naso-labial fold on the right side. The clinician noted that CN VII was affected but remaining cranial nerves were intact. The Veteran was unable to wink on the right side. Over the course of those days, the Veteran had full sensation to light touch and no pain. He was prescribed prednisone and the condition gradually resolved.

A March 1993 STR noted right facial droop and a history of Bell's prior roughly two years prior. A March 1993 report from the Department of Neurology at the medical center at Lackland Air Force Base noted that the Veteran presented for evaluation of Bell's palsy for two days. It was noted that he had Bell's palsy once before in 1990 which resolved. On both occasions, the right side was affected. In addition to facial weakness, the Veteran noted hypersensitivity on the right and unusual taste on the right. The impression was recurrent Bell's palsy on the right. Due to the recurrence, it was recommended that a brain MRI be obtained and the Veteran was given a short course of prednisone at his request.  

A June 1993 STR noted recurrent Bell's palsy requiring follow up because of lingering symptoms including uneven smile, lack of control of the right eye and nasal congestion. CN II - XII were noted to be intact and there were no vision complaints. It was noted that the Veteran was last seen in neurology in March 1993.

A September 1993 STR noted two prior episodes of Bell's palsy. The first was noted in 1991 as having a maximum duration of three days and resolving in less than three weeks. The second was noted as also occurring on the right side in March 1993. Maximum duration was noted as two to three days and the clinician noted that the condition had not completely resolved. The Veteran reported hyperacusis, upper and lower face changes, and change in taste although taste had improved. The Veteran reported no double vision and the clinician noted that an MRI had been conducted. 

A September 1993 nerve conduction and electromyogram report noted an impression of mild right peripheral VII nerve injury. 

May 1995 STRs noted follow up for Bell's palsy of the right face. The Veteran reported that pain still persisted in the right ear. The clinician noted a noticeable increase in right upper eyelid droop but that the lid achieved complete closure. The Veteran also reported numbness in the lower right lip. Treatment was noted as ongoing with the Veteran instructed to take Tylenol for pain and continue with prednisone as prescribed. 
 
The Veteran's February 1996 separation examination noted that the Veteran had a recurrence of Bell's palsy in April 1993 but that he was doing well now and there was "no sequela" of Bell's palsy. The Veteran indicated that he was in good health, but checked boxes for neuritis and paralysis in his report of medical history. 

The Veteran was afforded a VA examination for Bell's palsy in January 2011. The examiner noted that the Veteran reported being diagnosed with Bell's palsy and that the condition had existed since 1990. The Veteran described current symptoms of numbness, right eyes that were slow to dilate to close, and ear aches before the onset of an episode. He further reported that his right nostril and right side lip were not "100 percent." The Veteran denied a history of tumors or cancer and indicated that he was in a stable condition with no pain associated with his condition. The Veteran reported not receiving any treatment for his condition and reported that he was never hospitalized nor had he received surgery for the condition. A neurological examination was conducted on which the Veteran's cranial nerves I - XII were noted to be normal. Coordination was within normal limits. The examiner noted that the Veteran did not have any of the following residuals in regards to his CNS condition: paralysis, problems with speech, vision problems, and joint or dexterity problems. The examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis, adding that there were no findings of smell or taste problems. See January 2011 VA Examination Report. 

At his November 2017 Board hearing, the Veteran testified that he experienced Bell's palsy twice while stationed aboard the USS Kansas City and once while at Master at Arms school in San Antonio, Texas. He reported that he was seen at the hospital in those instances, prescribed steroids to treat the condition, and given bed rest. The Veteran asserted that he still experienced residuals from the condition, noting occasional pain to his right ear and paralysis of the right side of his face. He reported that when this occurs he is unable to close his right eye, his right nostril does not function, and his taste buds are numbed. He further asserted that he cannot taste food or control his tongue because he cannot feel it sometimes which would cause him to bite his tongue or the right side of his lip. See November 2017 Hearing Transcript.

The Veteran reported that when this would occur that he would see his primary care doctor who would confirm that it was his Bell's palsy condition and prescribe steroids. The Veteran indicated that the last episode had occurred a few years prior. He stated that when he smiles his lips are uneven and that there was noticeable swelling under his right eye. The Veteran noted that he did not take steroids all the time, only when the condition was occurring. Id.
  
In January 2018, the Veteran submitted a November 2017 treatment report from Shavano Family Practice, PA. The report noted Bell's palsy of right side of the face and noted that the Veteran had three episodes while in service, beginning in 1991. The clinician noted that the Veteran still experienced weakness to the right side of the face. See November 2017 Treatment Report from Shavano Family Practice, PA.

Analysis

Based on the above, and resolving all doubt in the Veteran's favor, the Board finds that service connection for Bell's palsy is warranted. Service treatment records establish an in-service onset of Bell's palsy. The Veteran has presented competent and credible evidence pertaining to both the in-service onset of right side facial paralysis and post-service occurrences of the same. In this regard, the Board notes that the Veteran is competent to describe facial paralysis symptoms. See Layno. Further, the Board finds the Veteran's lay statements and testimony that he has intermittently experienced such symptoms since service to be credible.

The Veteran submitted a treatment record from his primary care physician which noted that he still experienced weakness to the right side of his face. While this record does not detail specific treatment for the condition, it nonetheless corroborates the Veteran's assertions that he has continued to seek treatment for the condition. Additionally, the Veteran's lay statements comport with the medical evidence documented in the STRs. The STRs demonstrate that the Veteran had a history of recurring Bell's palsy that would resolve after treatment, only to recur at a later date. The Veteran consistently described the same symptoms affecting the same areas of his face and such complaints were noted in the STRs. It is reasonable to conclude that the Veteran has experienced such intermittent episodes of Bell's palsy in the years since separation from service, as he has contended. 

While the Board found the January 2011 VA examination to be adequate, the Board nevertheless rejects its conclusion. The neurological examination conducted noted normal cranial nerves I-XII. In-service findings of normal cranial nerves were also recorded but noted in conjunction with ongoing symptoms of Bell's palsy. Additionally, although the Veteran may not have been exhibiting signs of Bell's palsy on the day of the examination, this would not be inconsistent with his lay statements or in-service medical records that document a history of the condition occurring, resolving, and recurring. While the Veteran indicated that he had not had a full episode of Bell's palsy in several years, he nevertheless testified to occasional right side facial paralysis, uneven smile, and right eye swelling. 

Resolving all doubt in the Veteran's favor, based on the available medical and lay evidence, the Board finds that the evidence indicates that the Veteran experiences residuals of Bell's palsy, which had a documented in-service onset. As such, the Veteran's service connection claim is granted.


ORDER

Entitlement to service connection for Bell's palsy is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hypertension

The Veteran has a current diagnosis for hypertension for which he takes medication. His current diagnosis has been established by way of a private medical record from Shavano Family Practice, PA in San Antonio, Texas. In pertinent part, that treatment record documented that the Veteran has hypertensive disorder and noted a long history of hypertension with numerous cases of recorded hypertension while in the military. The report indicated that the Veteran was currently taking Losartan/HCTZ and included a notation of essential (primary) hypertension. See November 2017 Treatment Report from Shavano Family Practice, PA. Thus, the issue that remains disputed is whether the Veteran's current hypertension is related to service.

It is the Veteran's contention that his current hypertension is related to his military service. In pertinent part, the Veteran asserted that in service he worked as a seaman on an oiler ship and participated in Operation Desert Storm, Desert Shield, under very stressful conditions. See November 2017 Hearing Transcript.

The Board notes that hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary, p. 889 (30th ed. 2003).  As acknowledged by the RO in the April 2012 rating decision, the service treatment records reflect that the Veteran was seen on several occasions with elevated blood pressure readings. Such readings included a study in April 1995 in which the Veteran was observed over a three day period and blood pressure testing was conducted twice a day in sitting, standing, and recumbent positions. It is unclear from the record what prompted the study, but it was noted that the Veteran was advised about diet and exercise and that his blood pressure would be observed over the following two month period. Although no diagnosis of a chronic hypertensive disorder, including hypertension, was rendered at the time, or anytime in service, the Board notes that some of the documented blood pressure readings might be consistent with a diagnosis of hypertension (140 systolic and 90 diastolic). 

Although the record reflects in-service evidence of elevated blood pressure readings and post-service treatment and diagnosis of hypertension, it does not appear that the Veteran has ever been afforded a comprehensive VA examination to determine the nature and etiology of his hypertension. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996). VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, remand is warranted to assist the Veteran by providing him an examination and nexus opinion to determine whether his current diagnosis is related to the in-service incident of elevated high blood pressure readings. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TMJ Syndrome and Allergic Rhinitis

The Veteran seeks entitlement to compensable ratings for TMJ syndrome with bruxism and allergic rhinitis.  VA last examined both of these disabilities seven years ago in January 2011. Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

In this case, the Veteran's noncompensable ratings for his service connected TMJ syndrome with bruxism and allergic rhinitis were each based on the findings of the January 2011 VA examiner. The Veteran has since provided competent testimony suggesting that each of his disabilities may have worsened in severity, warranting the assignment of a compensable rating. With respect to his TMJ, the Veteran testified that he experiences clicking, popping, dislocation of the jowl, and swelling. With respect to allergic rhinitis, the Veteran has asserted that he has a nasal obstruction or congestion in his right nostril that forces him to breathe primarily through the left nostril. He described this obstruction as complete although he was unaware as to the presence of any polyps in his nose. As such, remand of each of these issues to schedule the Veteran for updated examinations is appropriate.

Prior to obtaining the aforementioned examinations, any available outstanding relevant treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Enlist the assistance of the Veteran and/or his representative to identify and associate with the claims file any outstanding pertinent treatment records in reference to the treatment of his hypertension and his service-connected TMJ and allergic rhinitis disabilities. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed hypertension. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The claims folder and a copy of this remand must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is causally or etiologically related to service, to include the noted in-service instances of elevated blood pressure readings.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected TMJ disorder. All indicated tests and studies should be performed and all findings should be reported in detail. The claims file should be made available to the examiner for review.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected allergic rhinitis. All indicated tests and studies should be performed and all findings should be reported in detail. The claims file should be made available to the examiner for review.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Thereafter, readjudicate the claims on appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


